Citation Nr: 0032734	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of primary service connection for a lumbar 
spine disorder, post operative status.  

2. Whether new and material evidence has been submitted to 
reopen a claim of primary service connection for a right 
shoulder disorder.  

3. Whether new and material evidence has been submitted to 
reopen a claim of primary service connection for a left 
shoulder disorder.  

4. Entitlement to primary service connection for a right 
shoulder disorder. 

5. Entitlement to primary service connection for a left 
shoulder disorder.  

6. Entitlement to an increased rating for residuals of 
fractures of the pelvis, pubis, and ilium, currently 
evaluated as 10 percent disabling.  

7. Entitlement to an increased (compensable) rating for 
residuals of rib fractures with upper thoracic weakness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1953.  

In a March 1954 rating action the RO denied service 
connection for residuals of injuries to both shoulders, but 
the veteran was not adequately notified of the denial of 
these claims.  As such, this rating action, as it involved 
both shoulders, did not become final.  

Entitlement to primary service connection for degenerative 
arthritis of the lumbar spine, entitlement to primary service 
connection for a right shoulder disorder, and entitlement to 
service connection for a left shoulder disorder were denied 
by the RO in a rating decision of January 1979.  The veteran 
was informed of this rating decision by letter dated in 
February 1979, but he did not file a timely notice of 
disagreement with this rating decision, which subsequently 
became final.  In a rating decision of January 1986 the RO 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for a back disorder.  
The veteran was informed of this rating decision by letter 
dated in January 1986, but the veteran did not file a notice 
of disagreement with this rating decision, which subsequently 
also became final.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO which denied service connection for bilateral carpal 
tunnel syndrome and found that no new and material evidence 
had been submitted to reopen claims for primary service 
connection for a back disorder service connection for a right 
shoulder disorder, and service connection for a left shoulder 
disorder.  The RO also denied an evaluation in excess of 10 
percent for residuals of fractures of the pelvis, pubis, and 
ilium and denied a compensable rating for residuals of rib 
fractures with upper thoracic weakness.  

In a statement dated in June 1997, the veteran indicated that 
he wished to withdraw the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome from 
appellate consideration.  Accordingly this issue is not 
currently before the Board for appellate review.  In July 
1997, the veteran, his wife and his brother appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  During the hearing, 
the veteran indicated that he was also seeking entitlement to 
service connection for a lumbar spine disorder as secondary 
to his service connected residuals of a fracture of the 
pelvis, pubis, and ilium.  This issue has not been developed 
and certified for appeal.  The issue of secondary service 
connection for a lumbar spine disorder is referred to the RO 
for all appropriate development.  

In October 2000 the veteran cancelled a videoconference 
hearing scheduled before a Board Veterans Law Judge.  For 
reasons made evident below, the issues of entitlement to 
primary service connection for a right shoulder disorder, 
entitlement to primary service connection for a left shoulder 
disorder, and entitlement to an increased rating for 
residuals of fractures of the pelvis, pubis, and ilium will 
be discussed in the remand portion of this decision.  


FINDINGS OF FACT

1. The RO last denied primary service connection for a lumbar 
spine disorder in an unappealed rating decision of January 
1986.  

2. Some of the evidence submitted since the unappealed rating 
decision of January 1986 and in conjunction with the 
veteran's January 1996 application to reopen his claim for 
primary service connection for a lumbar spine disorder is 
new because it was not previously of record.  

3. The evidence submitted since the unappealed January 1986 
rating decision is not material since it need not be 
considered in order to fairly decide the merits of the 
veteran's claim for primary service connection for a 
lumbar spine disorder.  

4. The RO last denied primary service connection for a right 
shoulder disorder and primary service connection for a 
left shoulder disorder in an unappealed rating decision of 
January 1979.  

5. Some of the evidence submitted since the unappealed rating 
decision of January 1979 and in conjunction with the 
veteran's January 1996 application to reopen his claims 
for primary service connection for a right shoulder 
disorder and a left shoulder disorder is new because it 
was not previously of record.  

6. Some of the evidence submitted since the unappealed 
January 1979 rating decision is material since it suggests 
a relationship between the veteran's current right 
shoulder and left shoulder pathology and injury during 
service; as such, it needs to be considered in order to 
fairly decide the merits of the veteran's claims for 
primary service connection for a right shoulder disorder 
and a left shoulder disorder.  

7. The veteran's residuals of rib fractures consist of 
tenderness over the rib cages and thoracic area, as well 
as scarring and callus formation over the second, third, 
fourth, and fifth ribs bilaterally.  


CONCLUSIONS OF LAW

1. The January 1986 rating decision denying service 
connection for a lumbar spine disorder is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104(a) (2000).  

2. The evidence submitted received subsequent to the January 
1986 rating decision denying service connection for a 
lumbar spine disorder is not new and material; the 
veteran's claim for service connection for a lumbar spine 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

3. The January 1979 rating decision denying service 
connection for a right shoulder disorder and service 
connection for a left shoulder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.104(a), 
(2000).  

4. The evidence submitted received subsequent to the January 
1979 rating decision denying service connection for a 
right shoulder disorder and a left shoulder disorder is 
new and material; the veteran's claims for service 
connection for a right shoulder disorder and a left 
shoulder disorder are reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

5. The criteria for a 10 percent rating for residuals of 
fractures of the left second, third, and fourth ribs have 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §  4.118, Diagnostic Codes 5299-5297, 
7804 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence Has Been Submitted to 
Reopen Claims For Primary Service Connection For a 
Lumbar Spine Disorder, a Right Shoulder Disorder, and a 
Left Shoulder Decision.  


The evidence which was of record at the time of the January 
1979 rating board decision denying primary service connection 
for a right shoulder disorder and a left shoulder disorder 
and the 1986 rating board decision denying primary service 
connection for a lumbar spine disorder, may be briefly 
summarized.  The veteran's service medical records reveal 
that the veteran received extensive treatment, including 
hospitalization at a military facility for injuries sustained 
in an automobile accident which occurred in August 1952.  
These injuries included fractures of his pelvis, the right 
pubis, the ilium, and the superior and inferior ramus.  No 
reference was made to any injury or disability involving the 
lumbar spine or either shoulder.  The veteran was again 
involved in an automobile accident which occurred in June 
1953.  The report of this accident prepared for the state 
department of motor vehicles stated that the veteran 
sustained a fracture to the right shoulder, the ribs, and the 
pelvis.  On admission to a military hospital in June 1953 it 
was noted that there was tenderness and swelling about both 
shoulders.  The veteran was noted to have simple fractures of 
the pelvis, the left ischium, the pubis, and the left second, 
third and fourth ribs.  No reference was made to any 
disability involving the lumbar spine.  On his December 1953 
examination prior to service discharge, the veteran's spine 
was evaluated as normal. Evaluation of the upper extremities 
was normal, but the veteran was noted to complain of pain in 
both shoulders.  

On VA medical examination in February 1954 the veteran's 
complaints included pain and weakness in the shoulders and 
low back pain on running, walking, or standing too long.  The 
veteran had full range of motion in the lumbar spine with 
complaints of pain on left lateral bending.  He had full 
range of motion in both shoulders with the exception of an 
inability to abduct the right shoulder beyond 120 degrees.  
X-rays of the pelvis and both shoulders were negative.  The 
diagnoses included history of injury to both shoulders.  

On VA medical examination in May 1959, it was noted that the 
veteran had no complaints regarding his shoulders or any 
joints, except the left hip.  Examination of the shoulders 
revealed no pain or limitation of motion.  There was no 
atrophy or weakness in the upper extremities.  Mild 
crepitance was noted in the left shoulder.  X-rays of the 
shoulders were negative.  

In a statement of January 1976, a VA physician reported that 
the veteran complained of pain in the pelvis and an area of 
numbness on the left thigh.  He also complained of pain in 
the shoulders.  He had full range of motion in the shoulders.  
Evaluation of the back revealed a level pelvis and a slight 
amount of paravertebral muscle spasm.  There was moderate 
restriction of flexion and extension.  Rotation was good.  
Patrick's and straight leg raising were positive, but the 
reflexes were normal.  X-rays of the pelvis and lumbosacral 
spine showed sclerosis about the sacroiliac joint.  

A report of a medical evaluation by a chiropractor was 
received in January 1977.  It was noted that the veteran 
complained of pain and stiffness in the shoulders and pain in 
the lower back.  The veteran was said to have subluxation of 
the atlas and axis of L5.  

VA clinical records reflect outpatient treatment in September 
1977 for complaints which included back pain.  

In an October 1978 statement, John C. Ayers, M.D., reported 
that the veteran gave a history of fractures to both 
clavicles in a 1953 auto accident.  He was first seen in 
April 1978 with complaints which included bilateral shoulder 
pain and pain in the low back.  Evaluation revealed a normal 
contour to the lumbar spine with tenderness to percussion in 
the mid lumbar area.  There was full range of motion in the 
lumbar spine with complaints of pain on hyperextension.  
There was marked crepitance in both acromioclavicular joints.  
X-rays were said to reveal degenerative arthritis of the 
acromioclavicular joints and lumbosacral spine.  

On VA medical examination in November 1978, the veteran had 
full range of motion in the shoulders with pain on full 
abduction and forward elevation.  He had full range of lumbar 
spine motion in all planes with pain on full flexion and 
extension.  X-rays of the shoulders were normal.  X-rays of 
the lumbar spine revealed slight marginal spurring of the 
bodies of the lumbar spine.  The diagnoses of the examination 
included degenerative arthritis of the lumbar spine and 
acromioclavicular joint arthritis, not found.  

During a VA hospitalization in July and August 1982 it was 
reported that the veteran had a long history of back pain 
with an exacerbation involving radiation into the right hip 
and lower extremity following a fall which occurred three 
months earlier.  A lumbar myelogram revealed a right L5-S1 
herniated nucleus pulposus.  During the hospitalization, the 
veteran underwent an L5 hemilaminectomy and L4 partial 
hemilaminectomy on the right with an L5-S1 diskectomy.  

The evidence which was added to the record subsequent to the 
January 1979 and January 1986 rating actions denying service 
connection for bilateral shoulder disabilities and a back 
disorder included VA outpatient clinical records which 
reflect treatment occasional treatment during the 1980s and 
early 1990s for multiple joint pains, including pain in the 
right and left shoulders and in the low back.  The impression 
was degenerative joint disease.  

During a VA medical examination in July 1991 the veteran gave 
a history of persistent pain in the hips and low back.  
Evaluation revealed full range of motion in the low back with 
complaints of pain in the low back and both hips on forward 
flexion of the spine to 85 degrees or 90 degrees.  The 
diagnoses included residuals of fracture of the right pubic 
arch.  

During a July 1997 RO hearing the veteran said that, during 
service, doctors told him that both his shoulders were 
dislocated as a result of his automobile accidents.  He said 
that both of his shoulders had been painful and weak ever 
since his automobile accidents during service.  The veteran's 
brother said that he had complained about his shoulders ever 
since his military service.  During this hearing the veteran 
said that he attributed his low back problem to a fall during 
the late 1970s which occurred after his hip gave way.  

During a VA orthopedic examination in August 1997 the veteran 
said that he was unable to do any work involving overhead 
reaching since he could not use his arms without pain in the 
ribs and lower back.  He also said that his low back hurt 
when he rose from a sitting position and when he climbed 
stairs.  The diagnoses included degenerative joint disease of 
the lumbar spine and status post rib fractures with residual 
upper thoracic weakness and occasional mild fasciitis type 
pain.  The doctor opined that the veteran's degenerative 
arthritis in his back did not appear to be related to his 
inservice injuries, but his upper extremity problems were 
related to those inservice injuries.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, for purposes of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for degenerative arthritis 
if it manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(2000).  

The basis for the previous denials of service connection for 
a lumbar spine disorder was, essentially, that no lumbar 
spine disorder, including arthritis, was shown during service 
or for many years thereafter.  The evidence added the record 
since the most recent final rating board decision denying 
service connection for a lumbar spine disorder, while new in 
that it was not previously of record, does not demonstrate 
the existence of any lumbar spine disability until many years 
following service discharge.  Such evidence is therefore 
cumulative of the evidence which was of record at the time of 
the prior denials of service connection for a lumbar spine 
disorder by the RO.  The recent evidence also does not show a 
relationship between service and the veteran's current lumbar 
spine disorder.  It is particularly noted in this regard 
that, during a recent hearing at the RO, the veteran 
contended that his current lumbar spine disability was due to 
hip disability which is a residual of his service connected 
pelvic fractures.  Such testimony, as well as the other 
evidence submitted since the January 1986 rating action, is 
not material to the issue of primary service connection for 
lumbar spine disability and need not be considered in order 
to fairly decide the merits of the veteran's claim for 
primary service connection for a lumbar spine disability.  

Since new and material evidence to reopen the veteran's claim 
for service connection for a lumbar spine disability has not 
been received, the claim for service connection for this 
disability is not reopened.  

In regard to the veteran's right and left shoulder 
disabilities, the Board notes that the basis for the January 
1979 final rating action denying service connection for these 
disorders was, essentially, that the veteran's inservice 
right and left shoulder injuries were acute and transitory 
and resolved without residual disability, and that arthritis 
in the shoulders was not shown until many years after 
discharge from service.  The evidence added to the record 
since the January 1979 rating action, however, includes 
testimony by the veteran and his brother at a recent hearing 
to the effect that the veteran had had pain and weakness in 
both shoulders ever since service.  The veteran and his 
brother are certainly competent to provide such evidence and 
such statements are to be presumed credible for purposes 
determining if new and material evidence has been submitted.  
See Justus v. Principi, supra.  In addition, the Board notes 
that a VA physician has recently opined that the veteran's 
upper extremity disabilities were related to his injuries 
during service.  While it is not clear from the evidence that 
this physician was specifically referring to the veteran's 
right and left shoulder pathology, this statement from a VA 
physician, as well as the testimony provided at the veteran's 
July 1997 RO hearing is certainly new in that such was not 
previously of record and it is not cumulative of previously 
considered evidence.  This evidence also tends to relate the 
veteran's current right and left shoulder disabilities to 
service.  As such, this evidence is material and must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for right and left 
shoulder disabilities.  

II. Increased (compensable) Rating For the Residuals of Rib 
Fractures.  


The veteran sustained injuries in a June 1953 automobile 
accident, during service, which included fractures to the 
left second, third, and fourth ribs.  In a rating decision of 
March 1954 the RO granted service connection for residuals of 
these fractured ribs, and assigned a noncompensable rating 
for this disability, effective December 12, 1953.  The 
noncompensable rating for this disability has been confirmed 
and continued thereafter.  

On a VA orthopedic examination in August 1997, it was noted 
that the veteran had tenderness over the rib cages, and over 
the thoracic areas.  There appeared to be residual scarring 
with callus formation in the ribs at approximately the 
second, third, fourth, and fifth ribs bilaterally.  

The veteran's service connected residuals of rib fractures 
have been rated by analogy to removal of ribs under the 
criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5297.  Under 
the criteria of this diagnostic code a 10 percent evaluation 
may be assigned if there has been removal of one rib or 
resection of two or more ribs without regeneration.  A 20 
percent rating may be assigned if there has been the removal 
of two ribs.  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31 (2000)

Since the evidence does not show that the veteran's service 
connected rib disability involved the resection or removal of 
any ribs, a compensable evaluation for the veteran's 
residuals of rib fractures is not warranted under the 
provisions of Diagnostic Code 5297.  However, in the Board's 
opinion, the findings reported on the August 1997 VA 
examination support rating the veteran's service connected 
rib disability as analogous to scars that are found to be 
tender and painful on objective demonstration under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Accordingly a 10 percent evaluation for the residuals of the 
veteran's rib fractures is warranted.  

ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a lumbar spine disorder not having 
been submitted, his application to reopen his claim for 
service connection for this disability is denied.  

New and material evidence to reopen the veteran's claim for 
service connection for a right shoulder disorder having been 
submitted, his application to reopen his claim for service 
connection for this disability is granted.  

New and material evidence to reopen the veteran's claim for 
service connection for a left shoulder disorder having been 
submitted, his application to reopen his claim for service 
connection for this disability is granted.  

A 10 percent rating for residuals of rib fractures is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

Since the veteran's claims for service connection for service 
connection for a right shoulder disability and service 
connection for a left shoulder disability have been reopened, 
these issues must again be adjudicated by the RO on the basis 
of a review of all evidence, both new and old and on the 
merits.  In the Board's opinion, however, further development 
of the evidence is appropriate prior to further adjudication 
of the issues of service connection for a right shoulder 
disorder and service connection for a left shoulder disorder.  
It is noted in this regard that the examiner on the veteran's 
VA examination of August 1997 opined that the veteran's upper 
extremity disabilities were related to his injuries during 
service.  It is not clear from the evidence that this 
physician was specifically referring to the veteran's right 
and left shoulder pathology, however, since no shoulder 
disability was specifically mentioned on the examination and 
no shoulder disorder was diagnosed after the examination.  
Therefore, a further VA orthopedic examination is warranted 
to clarify the nature and etiology of the veteran's right and 
left shoulder disabilities.  

In addition, the Board notes that the veteran is currently in 
receipt of a 10 percent evaluation for residuals of fractures 
of the pelvis, pubis, and ilium rated on the basis of 
sacroiliac injury and weakness under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5294.  It is unclear to 
the Board whether this disorder should be evaluated on the 
basis of limitation of motion of one or both hips or whether 
it should be rated as a sacroilliac injury.  In either event, 
limitation of motion would need to be considered, and, as 
such, the decision of the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) must be taken into account in evaluation of 
this disability.  In DeLuca, the Court held that the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 must be considered 
when a diagnostic code provides for rating a disorder based 
on limitation of motion.  Under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, consideration must be given to functional 
loss due to pain, weakened movement, excess fatigability, and 
incoordination.  The Court also stated that the medical 
examination of the disability must show that the examiner 
took into account the functional disability due to pain in 
determining the limitation of motion.  Further, the examiner 
must furnish, in addition to the usual examination findings, 
a full description of the effects of the disability upon the 
veteran's ordinary activities, particularly in the workplace.  

The report of the veteran's latest VA orthopedic examination 
in August 1997 does not report any findings required by the 
Court in Deluca and the provisions of 38 C.F.R. § 4.40 and 
4.45.  The Board believes that a further VA orthopedic 
examination is required to provide sufficient clinical data 
to evaluate the veteran's residuals of fractures of the 
pelvis, pubis, and ilium in accordance with this precedent 
decision by the Court.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1 The veteran should be afforded a 
further VA orthopedic examination to 
determine the nature and etiology of 
his current right and left shoulder 
disabilities and the severity of his 
service connected residuals of 
fractures of the pelvis, pubis, and 
ilium.  The veteran's claims folder 
must be made available to, and 
reviewed by, the examiner prior to the 
examination and he should state that 
he has reviewed the claims folder 
including a copy of this remand in his 
examination report.  After evaluation 
of the veteran's right and left 
shoulders and a careful review of the 
record, the examiner should express 
his medical opinion as to whether it 
is at least as likely as not that any 
pathology in the right and/or left 
shoulder found on the examination had 
its onset during service or is 
otherwise related to service.  The 
examiner should also report the 
pertinent medical complaints, 
symptoms, and clinical findings in 
detail regarding the veteran's 
residuals of fractures of the pelvis, 
pubis, and ilium.  The examiner should 
first determine if these fracture 
residuals affect motion and/or 
function of the low back, right hip, 
and/or left hip.  Depending on this 
initial determination he should then 
comment on the range of motion of each 
involved joint(s) in degrees and in 
all planes.  He should comment as to 
whether any limitation of motion 
observed is slight, moderate or severe 
in degree.  The examiner should also 
comment as to the presence or absence 
of any functional loss due to pain, 
weakened movement, excess 
fatigability, and/or incoordination 
caused by the veteran's service 
connected residuals of fractures of 
the pelvis, pubis, and ilium.  If 
present, the severity and the degree 
of additional range of motion loss due 
to any weakened movement, excess 
fatigability, pain on undertaking 
motion or incoordination should be 
described by the examiner.  If these 
symptoms are not observed on 
examination then the examiner should 
report that such symptoms were not 
present on examination.  

2. The RO should then again adjudicate 
the veteran's claim for service 
connection for right and left shoulder 
disabilities on the merits and also 
adjudicate the veteran's claim for an 
increased rating for residuals of 
fractures of the pelvis, pubis, and 
ilium.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, to afford the 
veteran due process of law, and to comply with Court 
precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



